REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/21 has been entered.
Applicant’s amendments and arguments filed 12/13/21 have overcome the claims rejections of the office action mailed 07/12/21.
The following is an examiner’s statement of reasons for allowance:  The examiner has found claims 61, 65, 66, 88, 93, 96-109 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record. The method of Applicant’s claimed invention is different from the methods of prior art documents and the differences are not suggested in the prior art, nor are obvious over the prior art. In particular, prior art does not teach or suggest nor render obvious Applicant’s method of enhancing an innate immune response comprising (a) administering, to a subject in need of an innate immune response, an effective amount of a glycolipid comprising a tri-acylated, tetra-acylated or penta-acylated diglucosamine conjugated to an oligosaccharide; or (b) administering, to a subject in need of an innate immune response, an effective amount of a glycolipid comprising a tri-acylated, tetra-acylated or penta-acylated diglucosamine conjugated to an oligosaccharide, and a lapidated polysaccharide A (PSA) in combination with another therapy, wherein the glycolipid is substantially free of LPS; and wherein the glycolipid is either (a) unphosphorylated; or (b) monophosphorylated at the C1 position of the reducing end glucosamine. For example, the closest prior art (Reed et al.) does not teach or suggest using a glycolipid comprising a tri-acylated, tetra-acylated or penta-acylated diglucosamine conjugated to an oligosaccharide, let alone enhancing an innate immune response as claimed comprising using said a tri-acylated, tetra-acylated or penta-acylated diglucosamine conjugated to an oligosaccharide, or a glycolipid comprising a tri-acylated, tetra-acylated or penta-acylated diglucosamine conjugated to an oligosaccharide, and a lapidated polysaccharide A (PSA) in combination with another therapy, wherein the glycolipid is substantially free of LPS; and wherein the glycolipid is either (a) unphosphorylated; or (b) monophosphorylated at the C1 position of the reducing end glucosamine. 
Also, as pointed out in further detail by Applicant, in contrast with Applicant’s claims, the GLA (glycolipid antigen) structure of Reed (the closest prior art) requires “(ii) an O-phosphoryl group attached to hexosamine position 4 of the non-reducing terminus [end] glucosamine.” See Reed, paragraphs [0015] and [0017] (emphasis added). Accordingly, the GLA of Reed does not meet either option (a) or (b), with regard to phosphorylation in Applicant’s claims. The GLA of Reed is not (a) unphosphorylated (i.e., lacking a phosphoryl group), as recited in the present claims. The GLA of Reed is also not (b) monophosphorylated (i.e., has a single phosphoryl group) on the correct glucosamine, the reducing end glucosamine. Moreover, the GLA of Reed is not (b) monophosphorylated at the correct glucosamine position - the C1 position of the reducing end glucosamine, as required by the present claims. Furthermore, emphasized by Applicant, the working examples show that the tri-acylated, tetra-acylated or penta-acylated diglucosamine conjugated to an oligosaccharide (referred to as “GLA”’) is able to boost the immune response that is otherwise generated when lipidated PSA is administered, and that this improved effect from the combined lapidated PSA, plus the tri-acylated, tetra-acylated or penta-acylated diglucosamine conjugated to an oligosaccharide is unexpected, and is evidence against the combination being obvious. In other words, Applicant’s data show that the exemplary glycolipids comprising tri-acylated, tetra-acylated or penta-acylated diglucosamine conjugated to an oligosaccharide boost the immune response, which is an advantageous and unexpected property not disclosed or suggested in the prior art.
In addition, there is no suggestion or motivation in the prior art references, to modify the references or combine the teachings of the references to arrive at Applicant’s claimed method. Moreover, the method of the instant invention is not taught or suggested in the prior art and is unobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623